Name: Commission Regulation (EC) No 2494/94 of 14 October 1994 on the supply of olive oil intended for the people of Georgia and Armenia pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/30 Official Journal of the European Communities 15. 10 . 94 COMMISSION REGULATION (EC) No 2494/94 of 14 October 1994 on the supply of olive oil intended for the people of Georgia and Armenia pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (2) laying down the rules for the application of Council Regulation (EC) No 1999/94 and in particular 2 (3) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from, intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment, for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a tender ­ ing procedure for the supply of 3 000 tonnes of olive oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committee, The goods must be made available for loading on board ship with effect from 28 November 1994. 2. The products to be taken over from the intervention agency will be made available by the Greek intervention agency and must be removed from the stores in the order established in Annex II. Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), 120, rue de la Loi, B-1049, Brussels. The closing date for the lodgement of tenders shall be 24 October 1994 at 5 p.m., (Brussels time). 2 . The offer of the tenderer shall indicate the quantity of olive oil (virgin plus lampant), to be taken over from the intervention stocks referred to in Annex II, as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down. The offer shall be expressed in tonnes of olive oil (net weight) to be exchanged for a tonne of finished product (net weight). 3 . By derogation from the amount referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at ECU 120 per tonne of olive oil (fini ­ shed product). 4 . The security referred to at Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 2 300 per tonne of olive (finished product), to be lodged in national currency. 5 . The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities. Article 4 The take-over certificate referred to in Article 10 ( 1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 3 000 tonnes (net) of olive oil as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (3) thereof. Article 2 1 . The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat in the port of Athens (Piraeus) ; (b) the packaging and marking of the product in accord ­ ance with the instructions set out in Annex I. (') OJ No L 201 , 4. 8 . 1994, p . 1 . (2) OJ No L 213, 18 . 8 . 1994, p . 3. 15. 10 . 94 No L 265/31Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. i Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I 1 . Product to be supplied : Olive oil of the category referred to in point 3 of the Annex to Regulation No 136/66/EEC (') ¢ 2 . Total quantity : 3 000 tonnes (net weight). 3 . Number of lots : six lots of 500 tonnes each to be delivered to the port of Athens (Piraeus). 4. Packaging and storage requirements : The olive oil shall be contained in new metal casks, with stoppers, which have been externally coated with varnish and internally coated with edible varnish, or have undergone a treatment offering equivalent guarantees, and which have been completely filled and hermetically sealed in a nitrogen atmosphere. The metal casks in their turn shall be placed on pallets containing four casks and shall be fastened, twice hortizontally and twice vertically, by means of metallic straps. The 200 litre metal casks shall be capable of surviving the following vertical shock tests : First test (on three samples) : The cast must hit the impact point diagonally on the base rim, or if there is no rim, on a peripheral joint or edge. Second test (on three other samples) : The cask must hit the impact point on the weakest point that has not been tested during the first vertical shock test, e.g. a sealing device or, in the case of some cylindrical casks, the longitudinal welded sleeve joint. Height of drop : 1,20 m. The conformity of the packaging with the above requirements will be certified by an institute of packa ­ ging approved by the Member State concerned which will provide a detailed report and a description of the technical characteristics of the components of the packaging. The certificate of conformity, which must be dated, shall be valid for one year only. 5. Marking : The marking of the metal casks (information in the Russian language plus the European flag) must conform to the requirements laid down in the Official Journal of the European Communities No C 273 of 30 September 1994. 6. Stage of supply : stowed. (') OJ No 12, 3 . 9. 1966, p . 3025/66. 15. 10. 94No L 265/32 Official Journal of the European Communities ANNEX II (in tonnes) Places of storage Quantity Lampant Extra Vierge Lot No 1 Messinia 67 AhaÃ ¯a 567 Lot No 2 Messinia 67 AhaÃ ¯a 567 Lot No 3 Messinia 67 Kerkura 500 AhaÃ ¯a 66 Lot No 4 Messinia 67 Kerkura 500 Hania 66 Lot No 5 Messinia 66 Kerkura 500 Hania 67 Lot No 6 Messinia 66 Lesvos 500 Hania 67 The characteristics of the lots shall be supplied to the tenderers by the Greek intervention agency. Address of the intervention agency : Ministry of Agriculture, Didagep, 241 , Archanon Street, GR-Athens, 10438 . Tel . : (30-1 ) 862 54 14 ; telefax : (30-1 ) 867 05 03 . 15. 10 . 94 Official Journal of the European Communities No L 265/33 ANNEX III Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify the following goods have been taken over : Product : Packaging : Number of casks : of pallets : Total quantity in tonnes net : gross : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter